UNlTED STATES DlSTRlCT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

STEVEN N.,
Plaintiff,
Case No. l:l7-cv-OO427

V.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

Defendant.

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT
ON THE PLEADINGS AND DENYING DEFENDANT’S MOTION FOR
JUDGMENT ON THE PLEADINGS
(Docs. ll &16)

Plaintiff Steven N. is a claimant for Social Security Disability lnsurance Benefits
(“DIB”) under the Social Security Act (“SSA”). Pursuant to 42 U.S.C. § 405(g), he
moves for judgment on the pleadings to reverse the decision of the Social Security
Commissioner that he is not disabled.1 The Commissioner has moved for judgment on
the pleadings affirming the Commissioner’s decision. The court took the pending
motions under advisement on Apri126, 2018.

After Plaintiff’s DlB application Was denied by the SSA, Administrative LaW
Judge (“ALJ”) Bryce Baird found Plaintiff ineligible for benefits based on the conclusion

that he could perform jobs that exist in significant numbers in the national economy and

 

l Disability is defined as the inability “to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment Which can be expected to result in
death or Which has lasted or can be expected to last for a continuous period of not less than 12
months[.]” 42 U.S.C. §§ 423(d)(l)(A), l3820(a)(3)(A). A claimant’s “physical or mental
impairment or impairments” must be “of such severity” that the claimant is not only unable to do
any previous Work but cannot, considering the claimant’s age, education, and Work experience,
engage in any other kind of substantial gainful Work Which exists in the national economy. 42
U.S.C. §§ 423(d)(2)(A), l382c(a)(3)(B).

was therefore not disabled at any time after his alleged onset date of May 21, 2012.
Plaintiff requested review by the SSA’s Office of Disability Adjudication and Review
Appeals Council (the “Appeals Council”) which denied his request,2 making the ALJ’s
decision the final determination of the Commissioner. Plaintiff appeals that decision.

Plaintiff identifies three errors in the disability determination: (l) the Appeals
Council erred in finding new evidence did not affect the ALJ’s determination; (2) the
ALJ improperly characterized two treating physicians’ opinions in his determination of
Plaintiff s Residual Function Capacity (“RFC”); (3) the ALJ failed to reconcile the
Vocational Expert’s (“VE”) testimony with the selected characteristics of occupations as
required by Social Security Ruling 00-04P.

Plaintiff is represented by Christopher Pashler, Esq. Special Assistant United
States Attorney Heetano Shamsoondar represents the Commissioner.

I. Procedural History.

On October 18, 20l3, Plaintiff filed an application for DIB under Title ll of the
Social Security Act. His application was denied on January 22, 2014. Plaintiff timely
requested a hearing before an ALJ on February l8, 2014.

On March 29, 2016, ALJ Baird presided over Plaintiff’ s hearing in Buffalo, New
York. Plaintiff appeared in person at the hearing with his attorney and testified. VE
Rachel Duchon also testified On October 5, 20l6, ALJ Baird issued a written decision
finding Plaintiff not disabled.

Thereafter, Plaintiff filed a request for review with the Appeals Council and
requested to supplement the record with medical evidence from Derek Gallucci, D.O.
dated August 30, 2016; Daniel R. Wild, M.D. dated October 10 and 14, 2016; and
Buffalo l\/ledical Group (“BMG”) dated December 19, 2016. On March 28, 2017, the
Appeals Council denied Plaintiff’s request for review. ln doing so, it agreed to

supplement the record with new medical evidence from Drs. Gallucci and Wild, but

 

2 The Appeals Council acknowledged that it had “considered whether the [ALJ’s] action,
findings or conclusion [were] contrary to the weight of current evidence of record” and “looked
at” the additional evidence Plaintiff submitted (AR 2.)

2

rejected the BMG evidence as “new information [] about a later time” which therefore
“[did] not affect the decision about whether [Plaintiff was] disabled beginning on or
before October 5, 2016.” (AR 2.)

II. Factual Background.

Plaintiff was born in 1961 and completed three years of college. Prior to ceasing
employment, he worked as a restaurant cook and performed odd jobs. He ceased
working as a cook in 2004 and ceased all other work in 2007. He alleges disability as a
result of chronic obstructive pulmonary disease (“COPD”), degenerative arthritis of the
knees, status post partial knee replacement surgery, and left rotator cuff tears with
surgical repair.

A. Plaintiff’S Medical History.

1. COPD.

On May 11, 2010, Plaintiff was evaluated by Sherif M. Sherif, M.D. at BMG after
a CT scan revealed a lung nodule. Plaintiff complained of coughing, wheezing, and
shortness of breath with exertion. Dr. Sherif found a severe obstructive pattern in
Plaintiff”s lungs which he classified as emphysema without reversibility. Plaintiff
reported smoking up to a pack of cigarettes per day. Dr. Sherif referred Plaintiff for a
CT-guided needle biopsy and recommended cessation of tobacco use.

On June 1, 2010, Plaintiff was evaluated by Dr. Sherif for his lung nodule and was
advised that the CT-guided needle biopsy of the lung mass was negative and that Plaintiff
also had a negative PET scan. Reduced air entry was, however, noted. Plaintiff again
reported smoking up to a pack of cigarettes per day. Dr. Sherif prescribed Spiriva,
continued use of Advair and ProAir, and tobacco cessation

Plaintiff" s lung nodule was evaluated by Dr. Sherif on November 30, 2010 and
deemed benign, however, Dr. Sherif recorded reduced air entry. Plaintiff reported his
smoking was unchanged from previous visits. Dr. Sherif recommended a follow~up CT
scan in six months, an increased dosage of Advair, and tobacco cessation A disorder of

the rotator cuff was noted in Plaintiff’ s medical chart, but was not discussed.

Between May 26, 2011 and October 16, 2012, Plaintiff was evaluated by Dr.
Sherif at four appointments during which Plaintiff reported no alteration in his tobacco
use. Dr. Sherif described Plaintiff"s lung nodule as stable and recommended continuing
with prescribed inhalers and tobacco cessation

On December 5, 2015, Plaintiff called an ambulance because he was having
difficulty breathing Emergency medical services (“EMS”) administered a DuoNeb
treatment and Plaintiff declined to be transported to the hospital An hour later he again
called EMS which administered another DuoNeb treatment and Solu-Medrol. Plaintiff
was transported to a hospital’s emergency department where he stated that he wanted to
be discharged He reported not taking some of his COPD medications due to a lack of
financial resources.

2. Degenerative Arthritis of the Left Knee.

John A. Repicci, M.D., at Joint Reconstruction Orthopedics, was Plaintiff” s
primary treating physician for his knee disorder. On May 21, 2012, Plaintiff reported
chronic pain in his left knee when rising from a chair or descending steps, difficulty
standing on that knee, and pain with attempts at motion Dr. Repicci noted multiple past
surgeries on Plaintiff’ s right knee including a lateral compartment implant eight years
prior which he described as “functioning quite well[.]” (AR 595.) Plaintiff was assessed
to have an unsteady gait. His left knee extended fully, flexed to 125 degrees, and was
tender laterally. Radiographs of it revealed complete loss of the joint space in the weight-
bearing position There was also mild medial osteophytosis.3 Dr. Repicci diagnosed
degenerative arthritis of the left knee affecting most severely the lateral compartment and
ordered an l\/]RI of that knee.

On May 29, 2012, an l\/lRl of Plaintiff’ s left knee was performed and revealed an
extensive complex tear of the lateral meniscus, osteoarthritis which was most advanced in
the lateral compartment, and moderate effusion. Dr. Repicci recommended partial knee

surgery and stated an eventual total knee replacement would be required On October 16,

 

3 Osteophytes are “bony outgrowth[s.]” Stedman’s Medical Dictionary 1391 (28th ed. 2006)
(hereinafter “Stedman’ s”).

2012, Dr. Repicci performed a lateral compartment implant on Plaintiff’ s left knee. He
evaluated Plaintiff on November 5, 2012 and assessed a septic left knee. Plaintiff was
hospitalized to treat the infection On November 19, 2012, Dr. Repicci reexamined
Plaintiff’ s left knee and found it was healing well. He prescribed six weeks of
antibiotics.

On December 12, 2012, Dr. Repicci reevaluated Plaintiff’ s left knee and
determined that it flexed to 115 degrees and was stable. There was no clinical evidence
of an active infection and Plaintiff was continued on intravenous antibiotics. At a
January 2, 2013 appointment, Plaintiff"s left knee flexed to 110 degrees. Dr. Repicci
removed the peripherally inserted central catheter line that had been installed for
Plaintiff’s antibiotics and recommended observation Thereafter, on January 30, 2013,
Dr. Repicci examined Plaintiff’ s left knee which flexed to 125 degrees and showed no
clinical evidence of infection He recommended continued observation

3. Disorder of Rotator Cuff in Left Shoulder.

On May 21, 2012, Dr. Repicci evaluated Plaintiff s left shoulder and noted
multiple surgeries and Plaintiff s reports of chronic pain A clinical examination revealed
Plaintiff` s left shoulder abducted to Seventy degrees with external rotation to ten and
internal rotation to ninety. Plaintiff reported discomfort with this motion Dr. Repicci
ordered radiographs which showed narrowing of the glenohumeral joint space and
marked osteophytosis involving the humeral head He opined that Plaintiff had
degenerative arthritis in his left shoulder.

On l\/larch 8, 2013, Alfredo Rodes, l\/l.D., at Southgate Medical Group, evaluated
Plaintiff during a health maintenance visit and observed Plaintiff was “healthy, well
developed, vigorous, well nourished, well groomed, appropriately dressed” with “no
signs of acute distress[,]” and suffering from “simple obesity.” (AR 625.) Plaintiff
walked with a normal gait and had a full range of motion of the head and neck and was
able to perform left and right straight leg raises with no lower back pain Exarnination of
his lower extremities revealed no instability bilaterally, intact strength with no pain, and

full range of motion bilaterally. There was diminished strength in the left shoulder,

5

limited range of motion, and pain with movement Strength in the right shoulder was
intact without pain with a full range of motion

Dr. Wild, an orthopedic surgeon at Bl\/IG, was Plaintiff’ s primary treating
physician for his shoulder condition, including performing Plaintiff` s left rotator cuff
repair surgeries in 2009 and 2011. On May 17, 2013, Dr. Wild evaluated Plaintiff for
reported severe pain in his left shoulder, lack of full range of motion, an inability to sleep
because he could not lie on either side, a recent injury, and an inability to dress or lift
repetitively over his head Dr. Wild noted Plaintiff had two prior successful surgeries to
the left shoulder which were followed by re-rupture. His physical examination revealed
that Plaintiff’s subscapularis strength was five out of five, infraspinatus strength was
three out of five, supraspinatus strength was three out of five, 4 with a positive
supraspinatus test and a positive painful arc of motion All other findings were normal.
Dr. Wild administered a cortisone injection to Plaintiff` s left shoulder in an effort to
reduce Plaintiff s discomfort Dr. Wild referred Plaintiff for an x~ray and MRI to check
for a possible recurrence of a rotator cuff tear. An x-ray and MRI of Plaintiff’s left
shoulder were taken that day.

Plaintiffs x-ray was reviewed by Jayant G. Kale, M.D. and found to suggest an
“old fracture” (AR 641) but, compared with a prior x-ray, showed no change. Dr. Kale
assessed Plaintiff to have mild arthritis in his left shoulder. Robert R. Conti, M.D.
reviewed the l\/[Rl and found “advanced degenerative changes” in Plaintiff’ s left shoulder
joint, joint debris, a “high-grade partial tear” in the subscapularis tendon, a likely tear in
the biceps tendon, and “[e]xtensive degeneration with [a] possible tear” in the superior

half of the glenoid labrum.5 (AR 642.) These findings affirmed Dr. Wild’s suspicion of

 

4 The subscapularis, infraspinatus, and supraspinatus are all “m[uscles] of [the] shoulder joint,
the tendon[s] of which contribute[] to the formation of the rotator cuf .” Stedman’s at 1245,
1254-55.

5 The glenoid “resembl[es] a socket; denoting the articular depression of the scapula entering into
the formation of the shoulder joint.” Stedman’s at 811. The labrum is a “lip around the
margin. . . of somejoints.” Id. at 1038.

a rotator cuff tear and Plaintiff was referred for a surgical repair which was performed on
July 2, 2013.

Approximately two weeks post-surgery, Dr. Wild performed a physical
examination of Plaintiff ln doing so, he found Plaintiff s range of motion in the left
shoulder was Zero degrees and there was severe tenderness. Dr. Wild nonetheless
recorded that that Plaintiff was “doing well,” did not require physical therapy, and would
do an exercise regimen as prescribed (AR 645.) Dr. Wild opined that Plaintiff “[was]
currently 100% disabled and unable to return to work. [Plaintiff] is not able to return to
work at this time.” [d. A few weeks later Dr. Wild again examined Plaintiff’ s left
shoulder and noted mild tenderness in the shoulder but opined that Plaintiff was “doing
well overall.” ]d.

Seven weeks post-surgery, Dr. Wild evaluated Plaintiffs left shoulder after
Plaintiff “present[ed] . . . with continued symptoms in the shoulder.” (AR 648.) Plaintiff
reported being unable to sleep due to shoulder pain. Dr. Wild described moderate
tenderness in the left shoulder and assessed its range of motion to be ninety degrees. Dr.
Wild again opined that Plaintiff was “doing well overall[,]” did not require physical
therapy, and was “currently 100% disabled and unable to return to work.” Id. Dr. Wild
administered a cortisone injection to treat Plaintiff” s pain

Nine weeks post-surgery, Plaintiffs left shoulder range of motion had improved to
ninety-five degrees with moderate tenderness. Dr. Wild opined that Plaintiff was “doing
fairly well overall” but that his left shoulder was still very painful (AR 650.) He opined
that Plaintiff was “100% disabled and unable to return to work.” [a’. He again
administered a cortisone injection to treat Plaintiff’ s pain

At a October 14, 2013 visit with Dr. Wild, Plaintiff reported moderate pain in his
left shoulder, a limited range of motion, sleep disturbance, and an inability to dress or lift
with his left shoulder. Physical examination revealed active elevation of the left shoulder
was 140 degrees, active abduction was 110 degrees, internal rotation was limited by ten
percent, and external rotation was eighty degrees. Subscapularis strength was rated five

out of five, infraspinatus strength was three out of five, and supraspinatus strength was

7

three out of five. The supraspinatus test was positive with a positive painful arc of
motion All other findings were within the normal range. Dr. Wild recommended
Plaintiff rest, ice his left shoulder, and avoid repetitive activities with it.

4. New Evidence Presented to Appeals Council.

On August 30, 2016, Dr. Gallucci conducted a new patient physical during which
Plaintiff reported COPD, shoulder pain, knee pain, a broken clavicle two years prior, and
complained of fatigue and a sleep disorder. Plaintiff further stated he had not been to a
doctor for an extended period of time due to his lack of health insurance Dr. Gallucci
observed that Plaintiff appeared healthy and well developed with no signs of acute
distress although he exhibited mildly decreased airflow with wheeZing in the lungs
bilaterally. Plaintiff" s motor strength in his upper extremities was intact although he
experienced pain with movement of the upper extremities bilaterally. His motor strength
in his lower extremities was intact and exhibited a full range of motion bilaterally. Dr.
Gallucci recommended Plaintiff follow-up with Dr. Sherif regarding his COPD. He
diagnosed Plaintiff with primary osteoarthritis in his shoulders and recommended
Plaintiff see an orthopedist Dr. Gallucci further diagnosed Plaintiff with bilateral
primary osteoarthritis of the knees.

On October 10, 2016, Dr. Wild evaluated Plaintiff for bilateral shoulder pain and
ordered x-rays. Based on those x-rays, Dr. Wild observed degenerative changes in
Plaintiff’s right shoulder joint. In the left shoulder he found that “[t]here [was] marked
deformity of the left shoulder that ha[d] progressed from previous exam” and the
acromion6 was partially destroyed and poorly visualized. (AR 725 .) He further noted
that “there [were] 3 large bone fragments present below the [acromioclavicular]7 joint as
well as a smaller bone fragment[] projecting just above the glenohumeral joint.8 (AR

725.) He noted progressive degenerative changes at the acrornioclavicular joint and

 

6 The acromion is part of the scapula. Stedman’s at 19.
7 A joint “between the clavicle and . . . the scapula.” Stedman’s at 19.

8 The glenohumeral joint is “a ball and socket synovial j[oint] between the head of the humerus
and the . . . scapula.” Id. at 1014.

opined that was that Plaintiff had “[m]ild to moderate right [acromioclavicular] joint
arthrosis”9 and “[p]rogressive changes of the left shoulder in part postsurgical and in part
degenerative[.]” (AR 726.) He recommended a CT scan for further assessment Plaintiff
reported a recent injury to his left shoulder and restricted daily activity in dressing and
repetitive lifting over his head during the past three months. Based on a physical
examination Dr. Wild concluded that Plaintiff had pain in both shoulder joints and
rotator cuff syndrome, and allied disorder in the right shoulder. He administered a
cortisone injection to the left shoulder to treat Plaintiff’ s pain and opined that “[Plaintiff]
is not able to return to work at this time.” (AR 727.)

An October 14, 2016 physical examination performed by Dr. Wild of Plaintiff”s
left shoulder revealed major grating in the shoulder joint and limited elevation and
abduction of the shoulder with pain on attempts. Plaintiff reported severe pain in the left
shoulder, a lack of full range of motion, and sleep disruptions due to pain as well as
restricted daily activities in dressing and repetitive lifting over his head He also reported
pain in his right shoulder which limited his ability to sleep on that side. His left
subscapularis strength was five out of five, infraspinatus strength was three out of five,
supraspinatus strength was three out of five with a positive supraspinatus test and a
positive painful arc of motion All other findings were within normal ranges. Dr. Wild
opined that Plaintiff had pain in his right shoulder joint, a disorder of the left rotator cuff,
a major acromioclavicular deformity and major changes to his left rotator cuff
arthroplasty.10 Dr. Wild also noted that Plaintiff had suffered a maj or separation of his
clavicle from his scapula six months prior and still had a “maj or deformity from distal
clavicle elevated posture[.]” (AR 728.) Dr. Wild opined that Plaintiff would need a
reverse shoulder arthroplasty surgery on the left side and administered a cortisone

injection to address Plaintiff’s pain

 

9 “Degenerative joint changes” or osteoarthritis Stedman’s at 162.

10 An arthroplasty is the “[c]reation of an artificial joint to correct advanced degenerative
arthritis.” Stedman’s at 161.

B. Plaintiff’s Function Report.

On or about January 4, 2013, Plaintiff s spouse completed a Function Report in
connection with Plaintiff’ s application for DIB wherein she indicated that he lived in a
house with friends in Buffalo, New York and spent his days watching television, on the
internet, playing video games, cooking, and cleaning the house. He also took care of
pets, providing their food and water and cleaning their cages. She reported no difficulties
with his personal care, personal grooming, or remembering to take medications and stated
he prepared food for himself daily and was able to do light cleaning and laundry, but
could not perform any household repairs, mowing, or shoveling. She reported that
persistent pain affected his ability to sleep.

Plaintiff’ s spouse further reported that Plaintiff went outside daily in the summer
and weekly in the winter and either walked or was a passenger in a vehicle because he
did not have a driver’s license. He shopped weekly for groceries and household items
which took him approximately one to two hours to complete. He was also able to pay
bills, count change, and manage a savings account.

Plaintiff enjoyed reading, watching television and movies, but was unable to
engage in other physical or social activities because of his painful conditions. He
socialized with others via the phone and computer on a daily basis but had difficulty
getting along with family, friends, and neighborsl Depression was noted as a further
reason for his limited participation in social activities. Plaintiff was reported to take
over-the-counter Tylenol, 500 milligrams several times a day for his pain with little
effect.

Plaintiff is right handed and was reportedly able to lift with his right arm but had
limited ability to reach and lift with his left arm. He could not stand for long periods of
time, had shortness of breath while walking or climbing stairs, and could not kneel or
squat for any period of time. Plaintiff’ s spouse reported that he used a self-prescribed
cane for walking long distances or on rough terrain and was able to walk approximately

five hundred feet without needing to stop and rest.

10

C. Consulting Assessment.

On December 23, 2013, Samuel Balderman, l\/I.D. performed a consulting internal
medicine examination of Plaintiff in connection with his DlB application Plaintiff had
fractured his clavicle in November so his left arm was in a sling. Plaintiff complained of
shortness of breath, left shoulder pain, and a constant, moderate, sharp pain in his left
arm.

Dr. Balderman noted that Plaintiff had three prior operations on his left shoulder
and partial knee replacements of both knees. Plaintiff denied drug or alcohol use but
reported smoking a half a pack of cigarettes per day. With regard to his activities of daily
living, Plaintiff stated that he lived alone and was able to bathe and dress himself.

A physical examination revealed that Plaintiff had no difficulty changing for the
examination, rising from a chair, or getting on and off the examination table. He had a
normal stance and gait, was able to heel toe walk normally, and squat to sixty percent
Plaintiff’ s reported use of a cane was consistent with his function report Plaintiff’s lungs
were clear to auscultation and had normal percussion. Plaintiff’s pulmonary function
tests showed moderate obstructive disease which improved to mild obstructive disease
with the use of bronchodilators.

Dr. Balderman’s musculoskeletal examination indicated full flexion, extension,
lateral flexion, and bilateral rotary movement in Plaintiff’ s cervical spine, and no
abnormalities in his thoracic spine. His lumbar spine had full flexion, extension, and
lateral flexion bilaterally, and full rotary movement bilaterally. Plaintiff” s straight leg
raise was negative bilaterally. He had a full range of motion in the right shoulder, but his
left shoulder abducted at 100 degrees. Both knees flexed to approximately 120 degrees
with a full range of motion in his hips and ankles. Dr. Balderman noted Plaintiffs joints
were stable and non-tender. Plaintiff’s strength was rated a five out of five in the upper
and lower extremities. His hand and finger dexterity was intact and his grip strength was
five out of five bilaterally.

Dr. Balderman diagnosed Plaintiff with “[s]tatus post left shoulder surgery x3[,]”
[s]tatus post bilateral partial knee replacements[,]” “[p]ulmonary disease by history[,]”

11

and “[s]tatus post left clavicle fracture, recent.” (AR 663-64.) Dr. Balderman opined that
Plaintiff had moderate to marked limitation reaching, pushing, and pulling due to left
shoulder pain, but suggested these conditions should improve over the next eight to ten
weeks to allow for healing of the clavicle. He described Plaintiff’ s prognosis as
“[g]uarded.” (AR 644.) He further opined that Plaintiff had moderate limitations in
kneeling and climbing due to knee pain and moderate limitations in repetitive climbing
and prolonged carrying due to pulmonary disease.

D. Testimony at the ALJ Hearing.

At the ALJ’s March 29, 2016 hearing, Plaintiff testified that there were limited
treatment records in his case because of his lack of insurance, transportation and limited
mobility, noting that he lost his insurance in 2013 when he separated from his wife. He
testified that his Medicaid application had been pending for nine months

When asked about his knee pain, Plaintiff testified that he was in constant pain in
both knees which was exacerbated by any extended walking, standing, or climbing. A
short walk to the store caused discomfort in both knees forcing him to stop and take
breaks ranging from three to fifteen minutes He further testified that he was unable to
stand for more than ten to fifteen minutes at a time without serious discomfort

With regard to his shoulder pain, Plaintiff testified that he was in constant pain and
had limited mobility including difficulty reaching and stretching with his left arm. He
stated that he could not reach his left arm across his body or behind his shoulder and that
lifting anything over ten pounds caused him significant discomfort He stated he could
carry a gallon of milk in his left hand for no more than ten minutes without significant
discomfort To address his pain, Plaintiff immobilized his arm until his pain subsided,
sometimes by wearing a sling. Plaintiff testified that the reduced mobility in his left arm
limited the amount of physical activity he was able to do including general housework,
yard work, and laundry because he was only able to use his right arm during those
activities

Plaintiff testified that he was diagnosed with COPD in 2012 or 2013 and that he
had been diagnosed with asthma and emphysema prior to his COPD diagnosis He noted

12

that the COPD impacted his ability to walk for extended periods of time and caused
difficulty breathing in extreme hot or cold temperatures Plaintiff explained that he had
recently been seen at an emergency room because he had been unable to take full breaths,
felt dizzy, and thought he was going to faint He could generally minimize his shortness
of breath by stopping what he was doing and relaxing for a few minutes up to an hour.
He infrequently took prescribed inhalers to address his COPD since losing his health
insurance in 2013. ln response to questions from the ALJ, Plaintiff acknowledged that he
smoked less than half a pack of cigarettes a day, that he had been consistently cutting
down since being diagnosed with COPD, and that he had tried to quit numerous times
without success despite cessation aids

When questioned about his 2013 function report, Plaintiff described his daily
activities as watching television, accessing the internet, playing video games, cooking,
and cleaning the house. He explained that he was only able to use a video- game
controller or type with his right hand.

Following Plaintiff s testimony, the VE testified that Plaintiff’ s prior work
experience most closely matched the role of a restaurant cook as defined in the
Departrnent of Labor’s Dictionary of Occupational Titles (“DOT”). The VE explained
this was skilled work performed at a medium exertional level. The ALJ then presented
the VE with two hypothetical individuals with Plaintiff’ s vocational and educational
background The first individual was limited to lifting and carrying twenty pounds
occasionally and ten pounds frequently, and could only occasionally balance, stoop,
kneel, and crouch. The first hypothetical individual was further limited to sitting for six
out of eight hours in a workday, standing or walking for up to six hours in an eight hour
work day, and limited to frequent climbing of ramps or stairs with no climbing of ladders,
ropes, or scaffolds The hypothetical individual was limited to frequent reaching with the
left arm and “limited to environments where there’s no exposure to excessively cold
air . . . [or] excessive heat No concentrated exposure to irritants such as odors, fumes,
dusts, gases and poor ventilation” (AR 66.) The VE opined that, given those limitations,

the hypothetical individual could perform the positions of a bottling line attendant a box

13

sealing inspector, or a bulb filler, all of which existed in significant numbers within the
national economy. ln response to questions from Plaintiff s counsel, the VE opined that
each of these positions required the use of both arms

The second hypothetical individual with the same limitations as the first would be
allowed to sit for up to ten minutes after standing or walking for up to fifteen minutes
The individual would remain on task while sitting, standing, or walking. The VE opined
that the second individual could perform the same jobs as the first. The ALJ asked
whether Plaintiff had acquired any skills from his past work. The VE responded that he
had acquired cooking and food preparation skills The ALJ then asked whether there
were jobs the first or second hypothetical individual could perform which utilized those
skills The VE answered that the second hypothetical individual with skills in cooking
and food preparation could be a cake decorator, test baker, or food preparation
supervisor, positions which existed in significant numbers in the national economy.

The ALJ added limitations of occasional reaching with the left arm, occasional
overhead reaching with the left arm, occasional gross manipulation with the left hand,
and occasional fine manipulation with the left hand The VE opined that the individual
could act as a counter clerk, host, or usher, positions which existed in significant numbers
in the national economy, however, that individual would not be able to perform the
positions of cake decorator, test baker, or food preparation supervisor

Finally, the ALJ asked the VE to consider the second hypothetical individual with
the additional limitation of being off-task for approximately twenty-five percent of the
work day in addition to regularly scheduled breaks as a result of knee pain, shoulder pain,
and shortness of breath. The VE opined that individual would not be able to perform any
work in the national economy.

III. Application of the Five-Step, Sequential Framework.

An ALJ must follow a five-step, sequential framework to determine whether a

claimant is disabled:

(1) whether the claimant is currently engaged in substantial gainful activity;
(2) whether the claimant has a severe impairment or combination of

14

impairments ; (3) whether the impairment meets or equals the severity of the
specified impairments in the Listing of Impairments; (4) based on a
“residual functional capacity” assessment, whether the claimant can
perform any of his or her past relevant work despite the impairment; and
(5) whether there are significant numbers of j obs in the national economy
that the claimant can perform given the claimant’s residual functional
capacity, age, education, and work experience

Mc]nzj)re v. Colvz`n, 758 F.3d 146, 150 (2d Cir. 2014) (citing 20 C.F.R.
§§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v)). “The claimant has the general burden of
proving that he or she has a disability within the meaning of the Act, and bears the burden
of proving his or her case at [S]teps [O]ne through [F]our of the sequential five-step
framework established in the SSA regulations[.]” Burgess v. Ast)~ue, 537 F.3d 117, 128
(2d Cir. 2008) (citation omitted) (internal quotation marks omitted). At Step Five, “the
burden shift[s] to the Commissioner to show there is other work that [the claimant] can
perform.” Mc]mjyre, 758 F.3d at 150 (alterations in original) (internal quotation marks
omitted).

ln this case, ALJ Baird concluded at Step One that Plaintiff had not engaged in
substantial gainful activity since October 18, 2013, his DIB application date. At Step
Two, he concluded that Plaintiff possessed the severe impairments of COPD,
degenerative arthritis of the knees, status post partial knee replacement surgery, and left
rotator cuff tears with surgical repairs

At Step Three, the ALJ determined that none of Plaintiff’ s severe impairments,
either in isolation or combination, met or medically equaled the severity of a listed
impairment at 20 C.F.R. Part 404, Subpart P, Appendix l. The ALJ evaluated Plaintiff’ s
arthritis in the context of listing 1.02, which addresses major dysfunction of a joint
Because Plaintiff neither established that he was unable to arnbulate effectively, nor
established that he was unable to perform fine and gross movements effectively, the ALJ
concluded that the listing was not satisfied

The ALJ evaluated Plaintiff’ s COPD in terms of whether it satisfied listing 3 .02
which addresses chronic pulmonary insufficiency Because the record did not support

that Plaintiff’s forced expiratory volume values were not equal to or less than 1.25, or

15

that Plaintiff had chronic impairment of gas exchange or significantly abnormal arterial
blood gas values, the ALJ concluded that this listing was also not satisfied

ln defining Plaintiff’ s RFC, the ALJ reviewed Plaintiff s medical records and
concluded that Plaintiff’ s “medically determinable impairments could reasonably be
expected to cause the alleged symptoms; however [Plaintiffs] statements concerning the
intensity, persistence and limiting effects of these symptoms [were] not entirely
consistent with the medical evidence and other evidence in the record.” (AR at 25.) The
ALJ gave little weight to the opinion of Dr. Wild, a treating physician, reasoning as
follows: “[the] opinion is a vague statement of disability regarding the claimant’s ability
to perform his past work, and not a function-by-function statement of the claimant’s
ability to perform work . . . [the] opinion is not inconsistent with the [RFC] as it would
preclude [Plaintiff] returning to his past relevant work.” [a’. The ALJ did not specifically
address the opinions of treating physician Dr. Repicci.

The ALJ accorded Dr. Balderman’s opinion “great weight” noting that “Dr.
Balderman opined that [Plaintiff] would have moderate to marked limitation reaching,
pushing, and pulling due to left shoulder pain” but that “Dr. Balderman stated that the
[Plaintiff s] limitations would improve[.]” (AR 25-26.)

At Step Four, the ALJ found that Plaintiff:

has the [RFC] to perform light work as defined in 20 CFR 416.967(b)
except: the [Plaintiff] can lift and/or carry up to 20 pounds occasionally,
and up to 10 pounds frequently [Plaintiff] can sit for a total of six hours,
stand or walk for a total of six hours in an eight-hour workday; can sit for
up to 10 minutes at a time, after standing or walking for 10 minutes at a
time, all while on task. [Plaintiff] can frequently climb ramps or stair's; can
occasionally balance, kneel, and crouch; and can never climb ladders, ropes
or scaffolds, and never crawl. [Plaintiff] can frequently reach, including
overhead reaching, with left arm; can never tolerate concentrated exposure
to excessive heat or cold, and never tolerate concentrated exposure to
pulmonary irritants such as odors fumes dusts gasses or poor ventilation

(AR 24.)
At Step Five, the ALJ found that Plaintiff could not perform past relevant work

but could perform the positions of cake decorator, test baker, and food prep supervisor,

16

all of which existed in significant numbers within the national economy. He therefore
concluded that Plaintiff was not disabled
IV. Conclusions of Law and Analysis.

A. Standard of Review.

ln reviewing the Commissioner’s decision, the court “conduct[s] a plenary review
of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner’s decision and if the correct legal
standards have been applied.” Cz'chockz' v. Astrue, 729 F.3d 172, 175-76 (2d Cir. 2013).
Substantial evidence is “more than a mere scintilla. lt means such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Selz`cm v. Asz‘rue, 708
F.3d 409, 417 (2d Cir. 2013).

lt is the Commissioner that resolves evidentiary conflicts and determines
credibility issues, and the court may not substitute its own judgment for that of the
Commissioner. See Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir. 1998); Aponte v. Sec ’y,
Dep ’t ofHealth & Human Servs. ofU.S., 728 F.2d 588, 591 (2d Cir. 1984). Even ifthe
court could draw different conclusions after an independent review of the record, the
court must uphold the Commissioner’s decision when it is supported by substantial
evidence and when the proper legal principles have been applied See 42 U.S.C. §
405 (g).

B. Whether the Appeals Council Erred in Finding the New Evidence Did
Not Affect the 0utc0me.

Plaintiff contends that the Appeals Council erred by deciding the new evidence did
not provide a basis for overturning the ALJ’s determination and by failing to provide
good reasons for rejecting Dr. Wild’s 2016 opinions Plaintiff argues that the new
evidence he presented to the Appeals Council demonstrates that the RFC is not supported
by substantial evidence because, contrary to Dr. Balderman’s opinion, his condition did
not improve.

Dr. Balderman examined Plaintiff when he had a broken clavicle and a sling on

his left arm. After the examination Dr. Balderman concluded that Plaintiff had

17

“moderate to marked limitation reaching, pushing, and pulling due to left shoulder pain”
and opined that these “[l]imitations should improve over the next eight to ten weeks to
allow for healing of the clavicle” but stated that his prognosis was “guarded.” ]d. The
ALJ cited Dr. Balderman’s opinion that Plaintiff’ s limitations “would improve after
healing of the [Plaintiff s] left clavicle fracture and surgery” but substituted “would” for
“should.” (AR 26.)

The only evidence from the period during which Dr. Balderman stated Plaintiff s
limitation might improve is the new evidence from 2016 which was submitted to the
Appeals Council and is part of the record on appeal Perez v. Chater, 77 F.3d 41, 45 (2d
Cir. 1996) (“[N]ew evidence submitted to the Appeals Council following the ALJ’s
decision becomes part of the administrative record for judicial review when the Appeals
Council denies review of the ALJ’s decision.”). Although the Commissioner asserts that
the new evidence supports that Plaintiff’ s limitation was temporary because his left
shoulder abduction and elevation improved between December 2013 and October 2016,
Plaintiff contends that Dr. Wild’s 2016 opinions show his condition deteriorated
Plaintiff has the better part of the argument Dr. Wild found that Plaintiff s shoulder had
deteriorated and required further surgery. See, e.g., AR 729 (opining that there were
maj or degenerative changes to Plaintiff’ s rotator cuff, degeneration of the prior surgical
repair, and that Plaintiff was unable to return to work). ALJ Baird’s determination that
improvement was inevitable is thus not supported by substantial evidence in the record
and therefore not “adequate to support [the ALJ’s] conclusion.” Rl`chardson v. Perales,
402 U.S. 389, 401 (1971). As expected improvement in Plaintiffs left shoulder was a
factual predicate for Plaintiff’ s RFC, a remand is warranted to include the new evidence
in the RFC determination See Rosa v. Callahcm, 168 F.3d 72, 82 (2d Cir. 1999)
(remanding because “the ALJ did not have substantial evidence justifying her decision

that [claimant] retained the [RFC] to meet the exertional demands [set out in the RFC].”).

18

C. Whether the ALJ Properly Evaluated the Medical Opinions of Drs.
Wild and Repicci.

Plaintiff contends that the ALJ improperly characterized his treating physicians’
opinions as conclusory statements of disability and discounted them on that basis without
proper application of the treating physician rulell Under. the treating physician rule, a
treating physician’s opinion on the nature and severity of a claimant’s condition is
entitled to “controlling weight” if it is “well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with the other substantial
evidence in [the] record.” 20 C.F.R. § 404.1527(c)(2); see also Schz`sler v. Sullz`van, 3
F.3d 563, 567-69 (2d Cir. 1993) (explaining the SSA regulations give “controlling
weight” to a treating physician’s opinion “if it is well-supported by medically acceptable
clinical and laboratory diagnostic techniques and is not inconsistent with the other
substantial evidence”) (internal quotation marks omitted).

Even when a treating physician’s opinion is not given controlling weight the
opinion is generally entitled to some weight because a treating physician is “1ikely to be
the medical professional[] most able to provide a detailed, longitudinal picture of [the
claimant’s] medical impairment(s) and may bring a unique perspective to the medical
evidence . . . .” 20 C.F.R. § 404.1527(c)(2). When the ALJ decides to afford less than
controlling weight to a treating physician’s opinion, the ALJ must consider certain factors
in determining how much weight is appropriate See Shaw v. Chater, 221 F.3d 126, 134
(2d Cir. 2000) (“[Specific F]actors [] must be considered when the treating physician’s
opinion is not given controlling weight[.]”). These factors include: the length of the
treatment relationship; the frequency of examination; the supportability of the opinion;
whether the opinion is consistent with the record as a whole; and whether the opinion is

given by a specialist about medical issues related to his or her area of specialty. 20

 

11 A treating physician is “[Plaintiff’ s] own acceptable medical source who provides [Plaintiff],
or has provided [Plaintiff], with medical treatment or evaluation and who has, or has had, an
ongoing treatment relationship with [Plaintiff].” 20 C.F.R. § 404.1527(a)(2). An ongoing
treatment relationship is found when “the medical evidence establishes that [Plaintiff] see[s], or
ha[s] seen, the source with a frequency consistent with accepted medical practice for the type of
treatment and/or evaluation required for [Plaintiff s] medical condition(s).” Id.

19

C.F.R. § 404.1527(c). After considering these factors, the ALJ must “give good reasons”
for the weight afforded to the treating source’s opinion Burgess v. Astrue, 537 F.3d 117,
129 (2d Cir. 2008) (internal quotation marks omitted).

The Second Circuit has consistently held that the failure to provide good reasons
for rejecting the opinion of a treating physician is grounds for remand See, e.g.,
Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004) (“We do not hesitate to remand
when the Commissioner has not provided ‘ good reasons’ for the weight given to a
treating physician[’]s opinion and we will continue remanding when we encounter
opinions from ALJ[]s that do not comprehensively set forth reasons for the weight
assigned to a treating physician’s opinion.”); Schaal v. Apfel, 134 F.3d 496, 503 (2d Cir.
1998) (“[B]ecause . . . the ALJ . . . failed to follow SSA regulations requiring a statement
of valid reasons for not crediting the opinion of plaintiffs treating physician . . . a remand
is necessary in order to allow the ALJ to reweigh the evidence.”).

The ALJ was correct in finding that “[a] statement by a medical source that [the
claimant is] ‘disabled’ or ‘unable to work’ does not mean that [the Commissioner] will
determine that you are disabled,” because that is an c‘administrative finding[] [which is]
dispositive of [the] case,” and thus is an issue reserved to the Commissioner. 20 C.F.R. §
404.1527(d)(1). However, it does not mean that the ALJ is required to reject the opinion
in its entirety.

Reserving the ultimate issue of disability to the Commissioner relieves the
[SSA] of having to credit a doctor’s finding of disability, but it does not
exempt administrative decisionmakers from their obligation, under Schaczl
and § 404.1527(d)(2), to explain why a treating physician’s opinions are
not being credited The requirement of reason-giving exists, in part, to let
claimants understand the disposition of their cases, even_and perhaps
especially_when those dispositions are unfavorable A claimant . . . who
knows that her physician has deemed her disabled, might be especially
bewildered when told by an administrative bureaucracy that she is not,
unless some reason for the agency’s decision is supplied

Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999). A physician’s statement of disability is

thus evaluated under the factors outlined in § 404.1527(0). See Solsbee v. Astrue, 737 F.
Supp. 2d 102, 113 (W.D.N.Y. 2010) (“[l]f the case record contains an opinion from a

20

medical source on an issue reserved to the Commissioner, the adjudicator must evaluate
all the evidence in the case record to determine the extent to which the opinion is
supported by the record.”) (internal quotation marks omitted).

1. Dr. Wild.

Plaintiff contends that ALJ Baird failed to properly evaluate Dr. Wild’s 2013
opinions in which Dr. Wild stated that Plaintiff was “100% disabled and unable to return
to work” because ALJ Baird inadequately evaluated the factors listed in 20 C.F.R. §
416.927(0)(2)-(5) and because the ALJ failed to contact Dr. Wild for additional
information (AR 646.) ALJ Baird accorded Dr. Wild’s opinion little weight as “a vague
statement of disability” and “not a function-by-function statement of the [Plaintiff’ s]
ability to perform work, (AR 25) and reasoned that it was “not inconsistent with the
residual functional capacity [] as it would preclude returning to [Plaintiff s] past relevant
work[.]” (AR 25.) ln reaching this conclusion, he did not mention that Dr. Repicci,
another treating physician, has reached a similar conclusion, opining that Plaintiff would
qualify for “Social Security Disability.” (AR 595.)

Dr. Wild had an extensive treatment relationship with Plaintiff from 2012 to 2016
during which he examined Plaintiff seven times, performed a surgical rotator cuff repair,
recorded information about Plaintiffs condition and its impact on his daily activities, and
repeatedly concluded he was unable to work. As an orthopedic surgeon, his opinions
regarding Plaintiff’ s shoulder limitations are “about medical issues related to his or her
area of specialty[.]” 20 C.F.R. § 404.1527(0)(5). His opinions that Plaintiff’ s left
shoulder had experienced degenerative changes and that Plaintiff was unable to return to
work were supported by objective tests such as l\/IRls and numerous physical
examinations They were also consistent with the opinions, treatment notes, and
evaluations of Drs. Repicci, Gallucci, and Rodes. Finally, they are not contradicted by
any medical or factual evidence in the record lf ALJ Baird was unsure whether Dr.
Wild’s opinion extended to all work or just Plaintiff’ s past relevant work, the ALJ was
required to “recontact [Dr. Wild] for clarification of the reasons for the opinion[.]” SSR

96-5P, 1996 WL 374183, at *6 (July 2, 1996). The ALJ was not free to provide his own

21

rationalization or explanations See Glover v. Astrue, 2010 WL 103 5440, at *4
(W.D.N.Y. Mar. 18, 2010) (noting an ALJ may not make “inferences . . . not advanced in
the medical record”).

Because ALJ Baird did not “comprehensively set forth reasons for the weight
assigned to a treating physician’s opinion[,]” Bw'gess v. Astl'ue, 537 F.3d 117, 129 (2d
Cir. 2008) (alteration in original) (intemal quotation marks omitted), and ALJ Baird erred
in failing to provide “good reasons” for assigning little weight to Dr. Wild’s opinions, a
remand for a determination of the good reasons, if any, for according Dr. Wild’s opinions
less than controlling weight is required See Schaczl, 134 F.3d at 505 (holding that
“because the Commissioner failed to provide plaintiff with ‘ good reasons’ for the lack of
weight attributed to her treating physicians opinion, remand is necessary”) (internal
citation omitted). lf the ALJ on remand requires a functionary evaluation from Dr. Wild
in order to assess his opinions, he or she may seek this and other evidence from the
treatment provider.

2. Dr. Repicci.

Plaintiff asserts that ALJ Baird failed to address the medical opinion of Dr.
Repicci that, “with due regard to [Plaintiff s] pulmonary condition, shoulder condition
and bilateral knee condition, he would be eligible for Social Security Disability.” (AR
595.) The Commissioner acknowledges that ALJ Baird did not mention any of Dr.
Repicci’s opinions, she, however, contends that ALJ Baird’s analysis of Dr. Wild’s
opinions applies with equal force to Dr. Repicci’s opinions

Dr. Repicci is a treating physician under the SSA regulations He performed both
of Plaintiff’ s partial knee replacements treated Plaintiff for more than two years and, in
that time, evaluated Plaintiff seven times Because it is not clear that ALJ Baird
considered Dr. Repicci’s opinions, the Commissioner’s ad hoc rationalizations cannot
bridge the evidentiary gap. See Glessz`ng v. Comm ’r of Soc. Sec. Admz`n., 725 F. App’x
48, 50 (2018) (“[W]e cannot accept the Commissioner’s post hoc justification of the
ALJ’s decision on appeal.”) (emphasis omitted). This court may not therefore assume

that ALJ Baird assigned little weight to Dr. Repicci’s opinions for the same reasons ALJ

22

Baird discounted Dr. Wild’s opinions See z'a’. ; see also Bw"gess, 537 F.3d at 128
(explaining a reviewing court “may not properly affirm an administrative action

on grounds different from those considered by the agency”) (internal quotation marks
omitted). Even if this was in fact the ALJ’s rationale, there would still need to be “good
reasons” for assigning Dr. Repicci’s opinions little weight Schaal, 134 F.3d at 505; see
also Greek v. Colvz`n, 802 F.3d 370, 375 (2d Cir. 2015); Burgess, 537 F.3d at 129-30
(“Failure to provide [] good reasons for not crediting the opinion of a claimant’s treating
physician is a ground for remand.”) (internal quotation marks omitted). Because the
court is left to speculate as to what weight if any, ALJ Baird accorded to Dr. Repicci’s
opinion, a remand is appropriate See sz`th v. Comm ’r ofSoc. Sec., 2011 WL 6372792,
at *9 (D. Vt. Dec. 20, 2011) (remanding because “[t]he failure to evaluate the medical
evidence . . . and the failure to explain the apparent rejection of medical opinions . . .
w[ere] legal error[s which] prevent[ed] the Court from ascertaining whether substantial
evidence supported the ALJ’s decision”).

D. Whether the ALJ Failed to Reconcile the Vocational Expert’s
Testimony with the Selected Characteristics of Occupations.

Plaintiff challenges his RFC determination on the basis that ALJ Baird failed to
reconcile the VE’s testimony with the Selected Characteristics of Occupations Defined in
the Revised Dictionary of Occupational Titles (“SCO”) because one of the representative
positions identified by the VE, food prep supervisor, exceeded the Plaintiff s RFC
because Plaintiff “can never tolerate concentrated exposure to excessive heat or cold[.]”
(AR 24.) According to the SCO, the duties of a food prep supervisor include
c‘occasional” exposure to “[e]xtreme [h]eat, which is defined as “[e]xposure to non-
weather-related hot temperatures” for “up to 1/3 of the time[.]” Selected Characteristics
of Occupations Defined in the Revised Dictionary of Occupational Titles at 149 and app.
D at D-l (1993). Plaintiff argues this error necessitates remand so that the ALJ can
reconcile the apparent conflict The Commissioner contends that there is a difference
between “concentrated exposure to excessive heat” and “occasional exposure to extreme

heat” (Doc. 16-1 at 23) and thus there is no conflict to be reconcile

23

Social Security Ruling 00-4P states that “[w]hen there is apparent unresolved
conflict between VE . . . evidence and the DOT, the [ALJ] must elicit a reasonable
explanation for the conflict before relying on the VE . . . evidence to support a
determination or decision about whether the claimant is disabled.” SSR 00-4P, 2000 WL
1898704, at *2 (Dec. 4, 2000). “The adjudicator must resolve the conflict by determining
if the explanation given by the VE . . . is reasonable and provides a basis for relying on
the VE . . . rather than on the DOT infonnation” Ia’. When an ALJ fails to reconcile VE
testimony with the DOT information, remand may be appropriate See Patz‘z` v. Colvz`n,
2015 WL 114046, at *6 (W.D.N.Y. Jan. 8, 2015) (remanding “[b]ecause the ALJ []
elicited neither the basis for the VE’s testimony that plaintiff could perform the jobs
despite a limitation for only occasional reaching, nor a reasonable explanation for her
deviation from the DOT”).

According to the SCO, the food preparation position would expose Plaintiff to
extreme heat for up to one-third of the work day, which appears to exceed an RFC that
precludes “concentrated” exposure to extreme heat lf there is a difference between the
two terms, the ALJ is required to explain it ALJ Baird did not “elicit a reasonable
explanation for the conflict” between the VE’s testimony that Plaintiff could perform the
food preparation supervisor job and the SCO. SSR 00-4P, 2000 WL 1898704, at *2.
Any error, however, is harmless12 However, because “[t]he Commissioner need show
only one job existing in the national economy that [Plaintiff] can perform[,]” Bavaro v.
Astrue, 413 F. App’x 382, 384 (2d Cir. 2011); see 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. §
404.1566(b), and at Step Five, ALJ Baird identified three jobs Plaintiff could perform,

 

12 Although the Second Circuit has not articulated a specific test for harmless error in Social
Security appeals, it has noted that an error cannot be deemed harmless if “there is a substantial
possibility” that the plaintiff would have “prevailed” absent the ALJ ’s mistake Pollara’ v.
Halter, 377 F.3d 183, 192 (2d Cir. 2004). This approach comports with the Ninth Circuit’s
observation that an error may be deemed harmless only if it is “inconsequential to the ultimate
nondisability determination.” Carmickle v. Comm ’r, Soc. Sec. Aa'mz'n., 533 F.3d 1155, 1162 (9th
Cir. 2008) (emphasis omitted).

24

any error was harmless ln light of Plaintiff’ s alleged ability to perform two of the three
positions identified, cake decorator and test baker, a remand on this issue is not required
CONCLUSI()N

For the foregoing reasons, the court GRANTS Plaintiff’s motion for judgment on
the pleadings (Doc. 9) and DENlES the Commissioner’s motion for the same. (Doc. 16.)
The court REMANDS this case and requests that the ALJ to re-evaluate Drs. Wild and
Repicci’s treating physician opinions and re-consider Plaintiff s RFC in light of evidence
that his left shoulder condition did not improve during the relevant period

SO ORDERED. px
Dated at Burlington, Vermont, this / 7 day of December, 2018.

 

 

/ , .
€hr/r§ina Reiss, District Judge
United States District Court

25

